Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrus, J.), rendered November 15, 1989, convicting him of rape in the first degree and sodomy in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find that the further prosecution of the defendant was not barred by double jeopardy since there was a manifest necessity for a sua sponte declaration of a mistrial at the defendant’s first trial. Under the circumstances, the court properly declared a mistrial upon ascertaining that the defense counsel had been suspended from the practice of law (see, People v Ferguson, 67 NY2d 383).
The defendant’s contention that he was deprived of his right to counsel because the attorney who represented him at the Mapp hearing had been suspended from the practice of law is unpreserved for appellate review. The defendant did not request a new hearing after new counsel was appointed to represent him at his second trial (see, People v Martin, 50 NY2d 1029; People v Tutt, 38 NY2d 1011; People v Gray, 154 AD2d 478).
*141The defendant’s contention that the verdict sheet submitted to the jury was improper is unpreserved for appellate review because he failed to object to its submission (see, People v Gray, supra, at 481; People v Mathis, 150 AD2d 613; People v Moore, 149 AD2d 739).
The defendant’s remaining contention is without merit. Thompson, J. P., Bracken, O’Brien and Santucci, JJ., concur.